DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Mr.  Robin A. Snader on 2/9/2021.
3.	Please amend claim 4 and 14 as follows:
	4.  (currently amended) The system of claim 1, wherein the sound input comprises a microphone for receiving a vocal performance 
       14.   (currently amended) The method of claim 11, wherein the sound input comprises a microphone for receiving a vocal performance 



Reasons for Allowance: 
4.	the specific method steps and structural features required by claims 1 – 20 are not anticipated or obviated by the prior art of record. Specifically, Closest prior art (Egozy, Tomizawa and Demsey) revealed after a thorough search of the prior art fail to teach the following limitations:
a sound input for interfacing with the musical instrument configured to receive analog sound data from the musical instrument and using a processing unit, 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715